Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
Applicant’s Application Data Sheet filed 06/27/2018 recites prior application number 14/967,614. However, the correct prior application number is 14/967,814. Therefore, in order to maintain proper domestic benefit, applicant needs to file a new Application Data Sheet with the correct prior application number.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Egan et al (US Patent 6,217,591).
Regarding claim 20, Egan discloses method of forming a termination feature on a suture (forming a welded suture joint) comprising the steps of:
a. placing a distal end of an elongated suture into a welding die (suture strands 20a and b placed between conforming surfaces 14 and 17 of ultrasonic horn 8), the welding die including an elastic element (spring 11) beneath the welding die;
b. moving at least one of the welding die or a welding horn such that the welding die and welding horn are engaged with each other with the distal end of the elongated suture therebetween (shown in Figs. 5a, 6a and 6c);
c. applying energy to the welding horn, such that the welding born oscillates vertically to deliver energy to the distal end of the elongated suture (see col. 5, lines 9-23):
wherein the clastic element provides a spring force to the welding die, allowing the welding die to remain substantially in contact with the welding horn during the application of energy (see col. 5, lines 15-23).
It is further noted that protruding edges 15 and 18 trim the suture strands 22a and b so the weld is formed near the ends of the strands.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 9,533,446. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745